Exhibit 10.19

TRAVELPORT OFFICER DEFERRED COMPENSATION PLAN

(Amended and Restated as of January 1, 2012)

ARTICLE 1-INTRODUCTION

1.1 Purpose of Plan

The Company has adopted the Plan set forth herein to provide a means by which
certain employees may elect to defer receipt of designated percentages or
amounts of their Compensation and to provide a means for certain other deferrals
of Compensation.

1.2 Status of Plan

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), and shall be interpreted and administered to the extent
possible in a manner consistent with such intent. The Plan is also intended to
comply with the American Jobs Creation Act of 2004 and Internal Revenue Code
Section 409A and the regulations and guidance thereunder and shall be
interpreted accordingly.

ARTICLE 2-DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

2.1 Account means, for each Participant, the account established for his or her
benefit under Section 6.1.

2.2 Change of Control means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the Company’s
assets, within the meaning of Treasury Regulation Section 1.409A-3(i)(5).

2.3 Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

2.4 Company means Travelport Americas, Inc. and its successors. Effective
June 11, 2007, Company means Travelport Americas, LLC. Effective January 1,
2010, Company means Travelport Inc.

2.5 Compensation means a Participant’s annual base salary, bonus paid under the
performance-based bonus plan payable in cash, and commissions. Effective
January 1, 2008, Compensation also means a Participant’s Deal/Transaction bonus,
Global Bonus, Retention bonus, Discretionary bonus and awards under the
Restricted Cash Award Program. Effective January 1, 2008, Compensation shall
include a Participant’s annual base salary and commissions only in excess of the
compensation limit of Code Section 401(a)(17) (as annually adjusted) in effect
during the Plan Year. For the avoidance of doubt, Compensation shall not include
any amounts that will be paid or received in income following a Participants’
Separation from Service, except for the final payment of Participant’s base
salary.

2.6 Discretionary Matching Contribution means a contribution for the benefit of
a Participant as described in Section 5.2.

2.7 Effective Date means September 1, 2006.

2.8 Election Form means the deferral election form as approved and prescribed by
the Employee Benefits Committee. The Election Form and any related enrollment
forms may be provided under an electronic or web-based program or format as
approved by the Employee Benefits Committee.



--------------------------------------------------------------------------------

2.9 Elective Deferral means the portion of Compensation which is deferred by a
Participant under Section 4.1.

2.10 Eligible Employee means, on the Effective Date or on any date thereafter,
each employee of the Employer who is a senior officer and above. Effective
January 1, 2008, an Eligible Employee means an employee of the Employer who is
classified by the Employer as Band 9 level and above.

2.11 Employee Benefits Committee means the committee whose members shall from
time to time be appointed by the Company and its designee(s).

2.12 Employer means the Company and any majority-owned U.S. subsidiary of
Travelport Limited, whether directly or indirectly held, that participates in
the Plan with the approval of the Board of Managers of the Company and,
effective January 1, 2010, the Board of Directors of the Company, or their
designees, including the Employee Benefits Committee; provided, however, that
effective January 1, 2008, Orbitz Worldwide, Inc. and its subsidiaries shall be
excluded from the definition of “Employer.”

2.13 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions of any legislation which
amends, supplements or replaces such section or subsection.

2.14 Matching Contribution means a contribution for the benefit of a Participant
as described in Section 5.1.

2.15 Participant means any individual who participates in the Plan in accordance
with Article 3.

2.16 Plan means this Travelport Americas, LLC Deferred Compensation Plan, as
amended from time to time. Effective January 1, 2010, Plan means the Travelport
Officer Deferred Compensation Plan, as amended from time to time.

2.17 Plan Year means the consecutive twelve-month period commencing on January 1
and ending on the following December 31.

2.18 Separation from Service means a separation from service within the meaning
of Treasury Regulation Section 1.409A-1(h).

2.19 Trust means the trust established by the Employer that identifies the Plan
as a plan with respect to which assets are to be held by the Trustee.

2.20 Trustee means the trustee or trustees under the Trust.

2.21 Unforeseeable Emergency means, to the extent permitted by Section 409A of
the Code, any financial hardship resulting from extraordinary and unforeseeable
circumstances arising as a result of one or more recent events beyond the
control of the Participant. In any event, payment may not be made to the extent
such emergency is or may be relieved: (i) through reimbursement or compensation
by insurance or otherwise; (ii) by liquidation of the Participant’s assets, to
the extent the liquidation of such assets would not itself cause severe
financial hardship; and by cessation of deferrals under the Plan. Withdrawals of
amounts because of an Unforeseeable Emergency may only be permitted to the
extent reasonably necessary to satisfy the emergency need. Examples of what are
not considered to be severe financial hardships include the need to send a
Participant’s child to college or the desire to purchase a home.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 3-PARTICIPATION

3.1 Commencement of Participation

Any individual who elects to defer part of his or her Compensation in accordance
with Section 4.1 shall become a Participant in the Plan as of the date such
deferrals commence.

3.2 Continued Participation

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account. Notwithstanding the foregoing,
Participation in respect of any Plan Year is not a guarantee of participation in
respect of any future Plan Year.

ARTICLE 4-ELECTIONS

4.1 Election to Defer Compensation

 

(a)   (i)   An individual who is an Eligible Employee on the Effective Date may,
by completing an Election Form and filing it with the Employee Benefits
Committee within 30 days following the Effective Date, elect to defer a
percentage or dollar amount of Compensation, on such terms as the Employee
Benefits Committee may permit, which are paid in respect of services performed
by the Participant after the date on which the individual files the Election
Form.   (ii)   Any individual who becomes an Eligible Employee after the
Effective Date may, by completing an Election Form and filing it with the
Employee Benefits Committee within 30 days following the date on which the
Employee Benefits Committee gives such individual written notice that the
individual is an Eligible Employee, elect to defer a percentage or dollar amount
of Compensation, on such terms as the Employee Benefits Committee may permit,
which are paid in respect of services performed by the Participant after the
date on which the individual files the Election Form, provided that such
election shall be applied in accordance with Section 409A of the Code.   (iii)  
Any Eligible Employee who has not otherwise initially elected to defer
Compensation in accordance with this Section 4.1 may elect to defer a percentage
or dollar amount of Compensation, on such terms as the Employee Benefits
Committee may permit, commencing with Compensation paid in respect of services
for the succeeding Plan Year, by completing an Election Form prior to the last
day of the preceding Plan Year. (b)   A Participant’s Compensation shall be
reduced in accordance with the Participant’s election hereunder and amounts
deferred hereunder shall be paid by the Employer to the Trust as soon as
administratively feasible and credited to the Participant’s Account as of the
date the amounts are received by the Trustee. (c)   An election to defer a
percentage or dollar amount of Compensation for any Plan Year shall apply for
subsequent Plan Years unless changed or revoked. A Participant may change or
revoke his or her future deferral election by completing an Election Form prior
to the last day of the Plan Year prior to the Plan Year in which such change or
revocation shall take effect. For Plan Years beginning on or after January 1,
2007, a Participant’s election to defer a percentage or dollar amount of
Compensation for any Plan Year shall not apply for subsequent Plan Years, and
each Participant shall be required to make an annual deferral election by
completing an Election Form prior to the last day of the preceding Plan Year.

 

- 3 -



--------------------------------------------------------------------------------

4.2 Election as to Time and Manner of Payment

Subject to, and in accordance with, Section 8.1, at the time an Eligible
Employee first becomes a Participant in the Plan, he or she shall make a
one-time election (on the Election Form used to elect to defer Compensation
under Section 4.1) electing the date and manner in which the Participant’s
Account balance will be paid to the Participant. For Plan Years beginning on and
after January 1, 2009, subject to and in accordance with Section 8.1, a
Participant shall make an annual election (on the Election Form used to elect to
defer Compensation under Section 4.1) electing the date and manner in which the
Elective Deferrals, Matching Contributions and Discretionary Matching
Contributions (including any earnings attributable thereto) for such Plan Year
will be paid to the Participant.

A Participant may change the time and/or manner of his or her distribution,
provided such election is made at least 12 months in advance of the scheduled
payment date and the payment date is deferred for at least 5 years beyond the
date the payment would otherwise have been made and such change otherwise
complies with Section 409A of the Code.

ARTICLE 5-MATCHING AND DISCRETIONARY MATCHING CONTRIBUTIONS

5.1 Matching Contributions

After each payroll period, monthly, quarterly, or annually, at the Employer’s
discretion, the Employer may contribute to the Trust a Matching Contribution
equal to the rate of Matching Contribution selected by the Employer at the
beginning of the Plan Year and multiplied by the amount of the Elective
Deferrals credited to the Participants’ Accounts for such period under
Section 4.1. Each Matching Contribution will be credited, as of the later of the
date it is received by the Trustee or the date the Trustee receives from the
Employee Benefits Committee such instructions as the Trustee may reasonably
require to allocate the amount received to the Participants’ Accounts pro rata
in accordance with the amount of Elective Deferrals of each Participant which
are taken into account in calculating the Matching Contribution.

5.2 Discretionary Matching Contributions

Effective January 1, 2008, after each payroll period, monthly, quarterly, or
annually, at the Employer’s discretion, the Employer may contribute to the Trust
a Discretionary Matching Contribution based upon criteria established by the
Employer. Each Discretionary Matching Contribution will be credited, as of the
later of the date it is received by the Trustee or the date the Trustee receives
from the Employee Benefits Committee such instructions as the Trustee may
reasonably require to allocate the amount received among the asset accounts
maintained by the Trustee, to the Participants’ Accounts.

5.3 Changes to Matching and Discretionary Matching Contributions

For the avoidance of doubt, the Matching Contributions and the Discretionary
Matching Contributions described in Sections 5.1 and 5.2 above are made at the
sole discretion of the Employer, the Employer is not required to make Matching
Contributions or Discretionary Matching Contributions for any Plan Year and,
subject to Section 10.3, the Employer may change, reduce or eliminate the level
of Matching Contributions and/or Discretionary Matching Contributions at any
time or from time to time.

ARTICLE 6-ACCOUNTS

6.1 Accounts

The Employee Benefits Committee shall establish an Account for each Participant.
The Participant’s Account shall reflect all Elective Deferrals, Matching
Contributions and Discretionary Matching Contributions made for the
Participant’s benefit together with any adjustments for income, gain or loss and
any payments from the Account. The Employee Benefits Committee may cause the
Trustee to maintain and invest separate asset accounts corresponding to each
Participant’s Account. As of the last business day of each calendar quarter, the
Employee Benefits Committee shall provide the Participant with a statement of
his or her Account reflecting the income, gains and losses (realized and
unrealized), amounts of deferrals, and distributions of such Account since the
prior statement.

 

- 4 -



--------------------------------------------------------------------------------

6.2 Investments

 

  (a) Designation by Employee Benefits Committee. The Employee Benefits
Committee may designate investment funds, based on certain stock or mutual funds
(the “Investment Funds”). In its sole discretion, the Employee Benefits
Committee may provide that the Participant elect into which Investment Funds his
or her Account will be invested or the Employee Benefits Committee may provide
that such Investment Funds elected by the Participant are for measurement
purposes only.

 

  (b) Election of Investment Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 4.1 above, shall elect, on
the Election Form, one or more Investment Funds. Pursuant to procedures
established from time to time by the Employee Benefits Committee, the
Participant may (but is not required to) elect to add or delete one or more
Investment Fund(s) or to change the portion of his or her Account allocated to
each previously or newly elected Investment Fund. The Employee Benefits
Committee may, from time to time in its sole discretion, discontinue,
substitute, or add an Investment Fund. There is no guarantee that Accounts will
not lose value due to performance of the Investment Funds.

 

  (c) Investment Funds for Measurement Purposes. In the event that the Employee
Benefits Committee determines that the Investment Funds are to be used for
measurement purposes only, a Participant’s election of any such Investment Fund,
the allocation to his or her Account thereto, the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s Account
shall not be considered or construed in any manner as an actual investment of
his or her Account balance in any such Investment Fund. In such event, no
Participant shall have any rights in or to such investments themselves and
without limiting the foregoing, a Participant’s Account shall be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company.

ARTICLE 7-VESTING

7.1 General

A Participant shall be immediately vested in, i.e., shall have a nonforfeitable
right to, all Elective Deferrals, all Matching Contributions and all
Discretionary Matching Contributions, and all income and gain attributable
thereto, credited to his or her Account.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 8-DISTRIBUTIONS

8.1 Date Certain or Separation from Service

The Participant shall be paid his or her Account balance in accordance with the
Participant’s election. A Participant may elect to be paid in either in a single
lump-sum payment or in annual installments over a period elected by the
Participant up to 10 years (the amount of each installment to equal the balance
of his or her Account immediately prior to the installment divided by the number
of unpaid installments) commencing on the earlier of: a date selected by the
Participant or the Participant’s Separation from Service.

Except as provided in Sections 8.2 and 8.3, a Participant shall be paid, or
begin to be paid, his or her Account balance at the earlier of: (i) the
Participant’s Separation from Service or (ii) the date selected by the
Participant in accordance with such Participant’s timely election as set forth
on his or her Election Form. For distributions upon Separation from Service ,
subject to Section 11.5(a), a Participant shall be paid, or begin to be paid,
his or her Account balance within 90 days following his or her Separation from
Service. If a Participant fails to make an election as to the date and/or manner
of payment on either his or her initial Election Form or on any annual Election
Form, deferrals of Compensation related to such elections shall be paid in a
lump sum payment within 90 days following the Participant’s Separation from
Service.

8.2 Change of Control

Within 90 days following a Change of Control, each Participant shall be paid his
or her entire Account balance in a single lump sum.

8.3 Death

If a Participant dies prior to the complete distribution of his or her Account,
the balance of the Account shall be paid, or begin to be paid, within 90 days
following the Participant’s death to the Participant’s designated beneficiary or
beneficiaries, in the form elected by the Participant on his or her initial
Election Form.

Any designation of beneficiary shall be made by the Participant on an Election
Form filed with the Employee Benefits Committee and may be changed by the
Participant at any time by filing another Election Form. If no beneficiary is
designated or no designated beneficiary survives the Participant, payment shall
be made to the Participant’s surviving spouse, or, if none, to his or her issue
per stirpes. If no spouse or issue survives the Participant, payment shall be
made to the Participant’s estate.

8.4 Unforeseeable Emergency

In the event the Participant establishes, to the satisfaction of the Employee
Benefits Committee, that he or she has suffered an Unforeseeable Emergency, the
Employee Benefits Committee may, in its sole discretion:

 

  (a) Provide that all or a portion of any previous deferrals by the Participant
shall immediately be paid in a lump-sum cash payment, provided that the
distribution is limited to the amount reasonably necessary to satisfy the
emergency need (including any amounts of income taxes or penalties reasonably
anticipated to result from such distribution); or

 

  (b) Authorize the cancellation of such Participant’s deferral elections as
permitted under Treas. Reg. Section 1.409A-3(j)(4)(viii).

The severity of the unforeseeable emergency shall be judged by the Employee
Benefits Committee. The Employee Benefits Committee’s decision with respect to
the severity of Unforeseeable Emergency and

 

- 6 -



--------------------------------------------------------------------------------

the manner in which, if at all, the Participant’s future deferral opportunities
shall be ceased and/or the manner in which, if at all the payment of deferred
amounts to the Participant shall be altered or modified, shall be final,
conclusive, and not subject to appeal.

8.5 Income Inclusion Under Section 409A of the Code

If the Internal Revenue Service or a court of competent jurisdiction determines
that Plan benefits are includible for federal income tax purposes in the gross
income of a Participant before his or her actual receipt of such benefits due to
a failure of the Plan to satisfy the requirements of Code Section 409A, the
Participant’s vested Account balance shall be distributed to the Participant in
a lump sum cash payment immediately following such determination or as soon as
administratively practicable thereafter; provided, however, that such payment
may not exceed the amount required to be included in income as a result of the
failure to satisfy the requirements of section 409A of the Code.

ARTICLE 9-PLAN ADMINISTRATOR

9.1 Plan Administration and Interpretation

The Company shall be the “administrator” of the Plan within the meaning of
Section (3)(16)(A) of ERISA and the named fiduciary of the Plan under
Section 402 of ERISA. The administration of the Plan shall be the responsibility
of the Company except to the extent such responsibilities are designated to the
Employee Benefits Committee, provided that the Company reserves the right to
appoint from time to time another person or entity other than the Employee
Benefits Committee to serve in such capacity. If another person or entity is so
appointed by the Company, references in this document or in the Summary Plan
Description, if any, to the Employee Benefits Committee shall be construed as
references to such person or entity.

The Employee Benefits Committee shall have complete discretion to interpret the
Plan and to decide all matters under the Plan. Such interpretation and decision
shall be final, conclusive and binding on all Participants and any person
claiming under or through any Participant, in the absence of clear and
convincing evidence that the Employee Benefits Committee acted arbitrarily and
capriciously. When making a determination or calculation, the Employee Benefits
Committee shall be entitled to rely on information furnished by a Participant, a
beneficiary, the Employer or the Trustee.

If and while there is no Employee Benefits Committee, either because none is
designated or no one or more individuals are at the time in question actively
serving as members thereof, the responsibilities, rights, powers, authority and
functions of the Employee Benefits Committee shall be vested in the Company. In
such event, all references to the Employee Benefits Committee shall be construed
to be references to the Company, and the Employee Benefits Committee and the
Company need not furnish information, directions, instructions or notices, or
make reports or demands, one to the other.

9.2 Powers, Duties, Procedures, Etc.

The Employee Benefits Committee shall have such powers and duties, may adopt
such rules and tables, may act in accordance with such procedures, may appoint
such officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as it may establish.

9.3 Information

To enable the Employee Benefits Committee to perform its functions, the Employer
shall supply full and timely information to the Employee Benefits Committee on
all matters relating to the compensation of Participants, their employment,
retirement, death, termination of employment, and such other pertinent facts as
the Employee Benefits Committee may require.

 

- 7 -



--------------------------------------------------------------------------------

9.4 Indemnification of Employee Benefits Committee

The Employer agrees to indemnify and to defend to the fullest extent permitted
by law any officer(s) or employee(s) who serve on the Employee Benefits
Committee against all liabilities, damages, costs and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by the
Employer) occasioned by any act or omission to act in connection with the Plan,
if such act or omission is in good faith.

ARTICLE 10-AMENDMENT AND TERMINATION

10.1 Amendments

The Company shall have the right to amend the Plan from time to time, subject to
Section 10.3, by an instrument in writing which has been executed on the
Employer’s behalf by its duly-authorized officer.

10.2 Termination of Plan

This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Company reserves the right to
terminate the Plan at any time, subject to Section 10.3, by an instrument in
writing which has been executed on the Company’s behalf by its duly authorized
officer. Upon termination, the Company may elect (a) to continue to maintain the
Trust to pay benefits hereunder as they become due as if the Plan had not
terminated or (b) in compliance with Treas. Reg. Section 1.409A-3(j)(4)(ix),
direct the Trustee to pay promptly to Participants (or their beneficiaries) the
vested balance of their Accounts in a lump sum.

10.3 Existing Rights

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

ARTICLE 11-MISCELLANEOUS

11.1 No Funding

The Plan constitutes a mere promise by the Employer to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Employer or of any other person. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.

11.2 Non-Assignability

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise under the Plan.

 

- 8 -



--------------------------------------------------------------------------------

11.3 Limitation of Participants’ Rights

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.

11.4 Participants Bound

Any action with respect to the Plan taken by the Employee Benefits Committee,
the Employer or the Trustee or any action authorized by or taken at the
direction of the Employee Benefits Committee, the Employee Benefits Committee,
the Employer or the Trustee shall be conclusive upon all Participants and
beneficiaries entitled to benefits under the Plan.

11.5 Taxes

 

  (a) It is the intention of the Company that this Plan comply with the
requirements of Section 409A of the Code and any guidance issued thereunder, and
the Plan shall be interpreted, operated and administered accordingly. To the
extent that any provision of this Plan or in the Election Form is ambiguous as
to its compliance with Section 409A of the Code, the provision shall be read in
such a manner so that all payments under the Plan shall not be subject to excise
tax under Section 409A of the Code. If, at the time of a Participant’s
Separation from Service, to the extent required to avoid the applicable of
additional taxes and penalties under Section 409A of the Code, amounts payable
under this Plan on account of the Participant’s Separation from Service will be
delayed (or will not be made in the case of a lump sum payment) until the
earlier of the date that is six months following the Participant’s Separation
from Service or, the Participant date of death, at which time all delayed
payments will be paid and installment payments will be payable thereafter as if
the six month delay had not occurred. Notwithstanding anything in this Plan to
the contrary, the Company does not guarantee the tax treatment of any payments
or benefits under this Plan, whether pursuant to the Code, federal, state or
local tax laws or regulations. Amounts payable under the Plan shall be construed
as separate identified payments for purposes of Section 409A of the Code.

 

  (b) All federal, state or local taxes that the Employee Benefits Committee
determines are required to be withheld from any payments made under the terms to
the Plan shall be withheld.

11.6 Receipt and Release

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Company and the Trustee under the Plan, and the
Company may require such Participant or beneficiary, as a condition precedent to
such payment, to execute a receipt and release to such effect.

If any Participant or beneficiary is determined by the Company to be incompetent
by reason of physical or mental disability (including minority) to give a valid
receipt and release, the Company may cause the payment or payments becoming due
to such person to be made to another person for his or her benefit without
responsibility on the part of the Company, the Employer or the Trustee to follow
the application of such funds.

A signed release must be returned to the Company no sooner than the
Participant’s date of termination, but no later than 5:00 p.m. on the 60th day
following receipt of the release or the Participant shall irrevocably lose the
opportunity to receive any payments under the Plan.

 

- 9 -



--------------------------------------------------------------------------------

11.7 Governing Law

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the State of New York, without effect to conflicts of laws
provisions thereof that would direct the application of the law of any other
state. If any provision shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

11.8 Headings and Subheadings

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

11.9 Offset to Benefits

The Company shall have the right to offset amounts payable to a Participant
under the Plan to reimburse the Company for liabilities or obligations of the
Participant to the Company incurred in the ordinary course of business between
the Company and the Participant, provided, that, the entire amount of the offset
in any of the Company’s fiscal years does not exceed $5,000 and the offset is
made at the same time and in the same amount as the debt otherwise would have
been due and collected from the Participant.

Travelport Inc.

 

By:  

/s/ Niki P. Cook

Name:  

Niki P. Cook

Title:  

Vice President, HR

Date:  

28 December 2011

 

- 10 -